DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.  Claims 2-4, 6, 15, 17 have been cancelled. Claims 1, 5, 7-14, 17, 18 remain pending in the application.

 Specification
The disclosure is objected to because of the following informalities: 
The instant disclosure fails to describe the reference numeral “122” used in the Drawings Fig. 1 & 2.  
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
The reference numeral 122 shown in Fig. 1 & 2 is not described in the Specification.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, 7-12, 16, & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Herbison (US 6,675,570) in view of Anson (US 2010/0126136), further in view of Linebrink (US 3,946,551)
Regarding independent claim 1, Herbison discloses a fuel system 10 (Herbison Fig. 1 below) comprising:  a fuel tank 12;
a first pump 24 (“engine shaft driven pump 24”) fluidly coupled to the fuel tank (via boost pump 28) configured for distributing fuel from the fuel tank throughout the fuel system 10; and
a second pump 30 (“electric motor-driven metering pump 30”) fluidly coupled to the first pump by a pressure regulating valve 20 (“throttling valve 20”) and configured to meter fuel to an engine (Col. 3, ln. 4-19, “The metering assembly 18 preferably incorporates an electric motor-driven metering pump 30 for providing a variable portion of metered fuel flow to the aircraft nozzle system 14”), wherein the pressure regulating valve 20 is a throttling regulator, and is configured to introduce a pressure drop between the first and second pumps to maintain a constant pressure rise (Col. 3, ln. 20-28, “The throttling valve 20 maintains a constant pressure rise across the metering assembly 18. More specifically, the throttling valve 20 appropriately reduces the fuel pressure received by the metering assembly 18 from the centrifugal pump 24”).

    PNG
    media_image1.png
    544
    746
    media_image1.png
    Greyscale
 
Herbison fails to disclose wherein the first pump is a positive displacement pump, and wherein the pressure regulating valve is hydro-mechanically controlled; and first and second hydraulic sense lines, wherein the first hydraulic sense line is operatively connecting the pressure regulating valve to downstream from the second pump, and the second hydraulic sense line operatively connecting the pressure regulating valve to upstream from the second pump (Herbison does depict a line connecting the throttling valve 20 to the downstream side of the second pump but does not describe what this line is, Fig. 1 above).
Anson teaches a fuel system 100 (Anson Fig. 1) including a first pump 106 that is a positive displacement pump (Para. 0015, “The mechanically-driven pump 106 may be variously implemented, but in the depicted embodiment it includes an input shaft 124 and a fluid pump 126. … The fluid pump 126 is preferably a high pressure pump, such as a positive displacement pump”); a second pump 104 (“fluid-powered metering pump 104”) fluidly coupled to the first pump by a pressure regulating valve 108 (“a metering pump differential pressure control valve 108”, Para. 0012, 0017).
It has been held that a simple substitution of one known element (in this case, a centrifugal pump, taught in Herbison) for another (in this case, a positive displacement pump, as taught by Anson) to obtain predictable results (in this case, to pump fuel to a second fuel pump that meters fuel to an engine) was an obvious extension of prior art teachings, see KSR, MPEP 2141, III, B. 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have substituted the centrifugal pump of Herbison for a positive displacement pump as taught in Anson, in order to provide a high pressure fuel pump that delivers fuel throughout the fuel system at a desired rate and performance (Anson Para. 0015).  Both centrifugal and positive displacement pumps are well-known in the art of fuel systems, and one of ordinary skill would know to select and apply either form of fuel pump based on the desired level of performance using only routine skill in the art to achieve a predictable result.
Herbison in view of Anson thus far still fails to teach the pressure regulating valve is hydro-mechanically controlled; and first and second hydraulic sense lines, wherein the first hydraulic sense line is operatively connecting the pressure regulating valve to downstream from the second pump, and the second hydraulic sense line operatively connecting the pressure regulating valve to upstream from the second pump.
Linebrink teaches a fuel system (Linebrink Fig. 1) including a first pump 16, a second pump 18 that meters fuel to an engine, and a pressure regulating valve 20 that is hydro-mechanically controlled by first and second hydraulic sense lines 36 & 34, wherein the first hydraulic sense line 36 is operatively connecting the pressure regulating valve 20 to downstream from the second pump 18, and the second hydraulic sense line 34 operatively connecting the pressure regulating valve to upstream from the second pump 18 (Linebrink Fig. 1 below, Col. 2, ln. 55-66).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system of Herbison in view of Anson to use a hydraulically controlled pressure regulating valve having first and second hydraulic sense lines coupled to the upstream and downstream sides of the second pump, as taught by Linebrink, in order to provide an automatically balancing pressure regulator that can maintain a constant pressure difference across the second pump by using the pressure difference across the second pump to automatically alter the pressure drop between the first and second pumps  (Linebrink Col. 2, ln. 55-66). While Linebrink uses the pressure regulating valve to maintain a constant pressure drop across their respective second pump instead of a pressure rise, one of ordinary skill in the art would recognize the benefit of an automatic, hydraulically controlled pressure regulating valve and would be able to incorporate the valve configuration to achieve a constant pressure rise as required in Herbison using only routine skill in the art.

    PNG
    media_image2.png
    521
    756
    media_image2.png
    Greyscale

Regarding claim 5, Herbison in view of Anson & Linebrink teaches the fuel system of claim 1 thus far, but fails to teach wherein the pressure regulating valve is a bypassing valve, and is configured to bypass flow as necessary from the first pump to maintain a constant pressure rise across the second pump.
Anson teaches wherein the regulating valve 108 is a hydraulically-driven valve (Para. 0017), and is also a bypassing valve (see outlet port 131, which bypasses a portion of fuel received in inlet port 129 and returns it to upstream the first pump 106), and is configured to bypass flow as necessary from the first pump to maintain a constant pressure difference across the second pump (Para. 0017, “The metering pump differential pressure control valve 108, via the first and second reference ports 125, 127, senses the differential pressure across the fluid-powered metering pump 104, and is operable to adjust the area of the variable area flow orifice 133, and thus the flow between the inlet and outlet ports 129, 131, to maintain a substantially constant differential pressure across the fluid-powered metering pump 104”).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the pressure regulating valve such that it is also a bypassing valve, as taught by Anson, in the system of Herbison in view of Anson & Linebrink, in order to maintain the constant pressure differential across the second pump, by variably bypassing a portion of fuel upstream the second pump back to the first pump in response to the sensed pressure upstream and downstream of the second pump (Anson Para. 0017).
Regarding claim 7, Herbison in view of Anson & Linebrink teaches the fuel system of claim 1 thus far, and Herbison further teaches wherein the first pump 24 is shaft driven (Col. 2, ln. 63-64, “engine shaft-driven pump”).
Regarding claims 8-10, Herbison in view of Anson & Linebrink teaches the fuel system of claim 1 thus far, and Herbison further teaches wherein the second pump 30 is a positive displacement pump (Col. 4, ln. 11-14, “low pressure positive displacement metering pump 30”); wherein the second pump is electrically driven independent of the first pump (Herbison Fig. 1, the second pump is driven by motor 32, independent of the engine shaft driven first pump); wherein the second pump is electrically driven by an electric motor 32 (Col. 3, ln. 4-9, “electric motor-driven metering pump 30”).
Regarding claim 11, Herbison in view of Anson & Linebrink teaches the fuel system of claim 1, and Herbison further teaches wherein the first pump is sized to provide more pressure than the second pump (Col. 2, ln. 52-57, Col. 3, ln. 13-19, the first pump is sized to be able to provide maximum pressure and flow as required by the engine, whereas the second pump only provides adequate pressure during low speed engine operation; Col. 4, ln. 11-14, the second pump is also referred to as being a “low pressure” pump).
Regarding claim 12, Herbison in view of Anson & Linebrink teaches the fuel system of claim 11, but fails to disclose wherein the first pump is sized to provide 10-15 times the pressure of the second pump.
However it would have been obvious to one of ordinary skill in the art to have discovered the optimal size ratio between the first and second pumps, since it has been held that the optimization of ranges, as it is disclosed and claimed in the instant application, was an obvious extension of prior art teachings, as it would have taken only ordinary skill in the art to change the sizes of the pumps to achieve a desired level of fuel delivery, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A. Herbison teaches that the first pump alone can provide the maximum pressure and flow required for the engine application, and that the second pump is used for low speed engine operations and metering the pressurized fuel from the first pump.  One skilled in the art would be motivated to discover the optimal size ratio between the first and second pumps, essentially discovering an adequate size of the second pump that fulfills its purpose without using a needlessly large pump that would add weight to the system. Furthermore, the Applicant has not disclosed that using a fuel pump providing 10-15 times the pressure of the second pump results in an unpredicted result not seen in the prior art and it appears that the invention would perform equally well with the arrangement as taught by Herbison. The disclosure does not discuss the claimed range in any detail, and appears to be provided as an arbitrary example.
Regarding claim 16, Herbison in view of Anson & Linebrink teaches the fuel system of claim 1, wherein the pressure regulating valve 20 is configured to regulate a pressure rise across the second pump (Col. 3, ln. 20-21, “The throttling valve 20 maintains a constant pressure rise across the metering assembly 18”).
Regarding claim 18, Herbison in view of Anson & Linebrink teaches the fuel system of claim 11, wherein the fuel system 10 is part of an aircraft (Col. 2, ln. 44-45, the system is an “aircraft fuel control system”).

Claims 13 & 14 are rejected under 35 U.S.C. 103 as being unpatentable over Herbison in view of Anson and Linebrink, further in view of Zebrowski (US 2012/0271527).
Regarding claim 13 & 14, Herbison in view of Anson & Linebrink teaches fuel system of claim 1 thus far, but fails to teach further comprising mass flow meter downstream of the second pump configured to provide feedback to a speed control of the second pump and to trim a steady-state fuel delivery to improve the accuracy; wherein the mass flow meter provides a shut off to the engine.
Herbison does teach a shut-off 38 downstream of the second pump (Herbison Fig. 1).
Zebrowski teaches a mass flow meter 56 downstream a pump 54 to provide feedback to a speed control 60 to trim a steady state fuel delivery to improve accuracy (Zeb. para. 0020, Fig. 3)
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporated the mass flow meter and speed control of Zebrowski into the system of Herbison in view of Anson & Linebrink, in order to provide a mass flow sensor that can be used to modulate the speed of the second pump based on a comparison between the desired flow rate and the actual flow rate, accommodating for potential fuel flow line clogs or wear on the fuel system components that would affect the fuel system performance (Zeb. Para. 0020-21). The mass flow meter would be provided between the second pump and fuel nozzles, as shown in Zebrowski Fig. 3.  Consequently, the incorporated mass flow meter (incorporated after the second fuel pump) would also provide flow to the shut-off 38 already present in Herbison.

Response to Arguments
Applicant’s arguments with respect to claims 1, 5, 7-14, 16 & 18 have been considered but are moot in view of the new grounds of rejection that was necessitated by Applicant’s amendment.  However, to the extent possible, Applicant’s arguments have been addressed in the body of the rejections, at the appropriate locations. 

Pertinent Prior Art
The prior art made of record on the attached PTO-892 and not relied upon is considered pertinent to applicant's disclosure for teaching pressure regulating valves with sense lines connected to upstream and downstream of a pump.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741